

	

		II 

		109th CONGRESS

		1st Session

		S. 478

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Leahy introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To designate the annex to the E. Barrett

		  Prettyman Federal Building and United States Courthouse located at 333

		  Constitution Avenue Northwest in the District of Columbia as the ‘‘William B.

		  Bryant Annex’’. 

	

	

		

			1.

			Designation

			The annex to the E. Barrett

			 Prettyman Federal Building and United States Courthouse located at Constitution

			 Avenue Northwest in the District of Columbia shall be known and designated as

			 the William B. Bryant Annex.

		

			2.

			References

			Any reference in a law, map,

			 regulation, document, paper, or other record of the United States to the annex

			 referred to in section 1 shall be deemed to be a reference to the

			 William B. Bryant Annex.

		

			3.

			Effective Date

			This Act takes effect on the

			 date on which William B. Bryant, a senior judge for the United States District

			 Court for the District of Columbia, relinquishes or otherwise ceases to hold a

			 position as a judge under article III of the Constitution.

		

